          Case 3:19-cv-00033-PRM Document 1 Filed 01/28/19 Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF TEXAS                                        (
                                                                                                         Li

                                          EL PASO DIVISION

GILBERTO LOYA-RUIZ,                              §
                                                 §
       Plaintiff,                                §
                                                        JUDGE PHIUP MART
                                                 §
V.                                               §      Cause No.
                                                 §
CHENG FANG, HOGNBING DENG.                       §
BINGYE CHEN. AND                                 §
BAYONET TRANSPORT, INC., AND                     §
ANY JOHN OR JANE DOES,                           §
                                                 §
        Defendants.                              §

     DEFENDANT CHENG FANG'S AND BINGYE CHEN'S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW CHENG FANG and BINGYE CHEN, Defendants in the above-entitled

and captioned cause, and submit their Notice of Removal, and for jurisdiction respectfully show

the following:

1.      These parties were named as Defendants in the case styled Gilberto Loya Ruiz v. Cheng

Fang, Hognbing Deng, Bingye Chen, and Bayonet Transport, Inc., and Any John or Jane Does,

Cause No. 2018-DCV4723, pending in the 120th District Court of El Paso County, Texas

(hereinafter "The State Court Action"). The State Court Action arises out of a motor vehicle

accident that occurred in El Paso County, Texas on or about December 17, 2016. A true and

correct copy of the docket sheet from The State Court Action is attached as Exhibit "A."

Pursuant to 28 U.S.0      § 1446(a) a   true and correct copy of all process, pleadings and orders "in

The State Court Action are being filed with this Notice, and are attached as Exhibit "B".

2.      In First Amended Plaintiffs Petition, Plaintiffs operative pleading, Plaintiff is alleged to

be "an individual whose address is 2030 E. Paisano #1, El Paso, Texas 79901", although his

002471/001 65/FHUT/1 416523
I   -
                Case 3:19-cv-00033-PRM Document 1 Filed 01/28/19 Page 2 of 6



    citizenship is not specified. According to the police report, Plaintiff resides in El Paso, Texas and

    holds a driver's license from the Republic of Mexico. A true and correct copy of the police report

    is attached as Exhibit "C."

    3.        Plaintiff further alleges that Defendant Fang "is a resident of California and may be

    served with process at the following address: 223 N. Lincoln #A, Monterrey Park, California

    91755", although his citizenship is not specified. Defendant Fang resides at the address

    identified. As of the time The State Court Action commenced, this Defendant was, has always

    been, and currently still is a citizen of the People's Republic of China.

    4.        Plaintiff further alleges that Defendant Bayonet Transport Inc. is "a California

    corporation that dissolved on or about September 1, 2017 and can be served through its

    registered agent BINGYE CHEN at 12223 Highland #106 Ave., Rancho Cucamonga, CA 91739.

    A true and correct copy of the Certificate of Dissolution, dated September 1, 2017, is attached as

    Exhibit "D." Defendant Bayonet has not been served as of the time The State Court Action is

    removed. Accordingly, its consent to removal is not necessary. 28 U.S.C.     §   1446(b)(2) (requiring

    consent by defendants who have been "properly joined and served") (emphasis added).

    5.        Plaintiff further alleges that Defendant Chen "is a resident of California and may be

    served with process at the following address: 12223 Highland # 106 Ave., Rancho Cucamonga,

    CA 91739." Defendant Chen has not been served as of the time The State Court Action is

    removed. Accordingly, his consent to removal is not necessary. 28 U.S.C.                §    1446(b)(2)

    (requiring consent by defendants who have been "properly joined and               served")   (emphasis

    added).

    6.        Plaintiff further alleges that Defendant Deng is a "resident of California [who] may be

    served with process wherever he may be found." Defendant Deng has not been served as of the




    002471/001 65/FHUT/141 6523
             Case 3:19-cv-00033-PRM Document 1 Filed 01/28/19 Page 3 of 6



time The State Court Action is removed. Accordingly, his consent to removal is not necessary.

See 28 U.S.C. § 1446(b)(2).

7.       Plaintiff further identifies "JOHN DOE and/or JANE DOE, other unidentified individual

shareholders of Bayonet Transport Inc. unknown at this time [who] may be served at an address

when their identities are discovered." These unknown parties have not been served as of the time

The State Court Action is removed. Accordingly, consent to removal is not necessary. See 28

U.S.C.   §   1446(b)(2).

8.       The State Court Action commenced on December 14, 2018 with the filing of Plaintiff's

Original Petition. Defendants Fang and Chen were served on December 27, 2018, triggering the

removal period. See McCrary v. Kansas City S. Ry. Co., 121 F. Supp. 2d 566, 570 (E.D. Tex.

June 15, 2000); Monterey Mushrooms, Inc.          v.   Hall, 14 F. Supp. 2d 988, 991 (S.D. Tex. 1999).

Defendant Fang answered on January 18, 2019. Defendant Chen answered, subject to his special

appearance, on January 25, 2019. Defendant Chen consents to the removal of The State Court

Action as noted in his answer.

9.       Plaintiff's Original Petition seeks an unspecified range of monetary relief "in excess of

$1,000,000.00.,, In addition, the petition asserts that Plaintiff suffered damages including past

and future medical expenses, past and future physical pain and suffering, and past and future

mental anguish.

7.       The sum demanded in good faith in the initial pleading shall be deemed to be the amount

in controversy. 28 U.S.C.     §   1446(c)(2). However, if the state's practice does not permit demands

for a specific sum, or permits the recovery of damages in excess of the amount demanded, then a

Notice of Removal may assert the amount in controversy. Id.            §   1446(c)(2)(A)(ii). In addition,

Texas District Courts have adopted a "facially apparent" standard to determine whether a case is

removable when the initial pleading does not specify the amount in controversy, or in some cases


002471/001 65/FHUT/I 416523
           Case 3:19-cv-00033-PRM Document 1 Filed 01/28/19 Page 4 of 6



even when it affirmatively specifies an amount below the federal jurisdictional limit. See

Salomon     v.    Wells Fargo Bank, NA., 2010 WL 2545593 at *3_7 (W.D. Tex., June 21, 2010);

Gutierrez    v.   Swfl Transportation Co., Inc., 2011 WL 318294 at *2_4 (W.D. Tex. January 8,

2011). A defendant may show that the amount in controversy exceeds the federal limit by either

(1) demonstrating that it is "facially apparent" from a petition that the claim likely exceeds

$75,000.00, or (2) by setting forth the facts, preferably in the removal petition, that support a

finding of the requisite amount. Gutierrez 2011 WL 318924 at *2; see also Grant            v.   Chevron

                                          (5th Cir. 2002).   That being said, a Plaintiff must make all
Philips Chem. Co., 309 F.3d 864, 868

information known at the time he files his complaint, and if it is facially apparent from the

pleading that the requisite amount in controversy exists, then no post-removal affidavits,

stipulations or amendments will deprive the District Court of jurisdiction. Gutierrez, 2011 WL

318294 at * 5. In this case, Plaintiff has asserted an extensive list of damages, both in the past and

continuing in the future. Plaintiff has pleaded the case as being worth more than $1,000,000.00.

As such, based on the amount of damages and injuries alleged, and the extensive complaints set

forth in the Plaintiff's Original Petition, it appears to be facially apparent that the amount in

controversy is in excess of $75,000.00.

8.        This Honorable Court has original jurisdiction over this case pursuant to 28 U.S.C.

§1332(a)(2) because Defendants Fang and Chen are citizens of the People's Republic of China,

and Defendants Bayonet, Deng, Fang and Chen and are not citizens or residents of the State of

Texas, so there is complete diversity of citizenship between Plaintiff and Defendants, and

assuming that Plaintiff demanded the sum in his Original Petition in good faith, then at least

$1,000,000.00 should be deemed to be the amount in controversy pursuant to 28 U.S.C.                  §


1   446(c)(2).

9.        This Notice is timely filed pursuant to 28 U.S.C. § 1446(b), since it was filed within thirty


002471/001 65IFHUT/1 416523
           Case 3:19-cv-00033-PRM Document 1 Filed 01/28/19 Page 5 of 6



 (30) days of the receipt of Plaintiff's Original Petition from which it could first be ascertained

that the case was removable, and less than one (1) year after commencement of The State Court

Action.

 10.      Venue of this removed action is proper in this Honorable Court pursuant to 28 U.S.C. §

 144 1(a) as the District and Division where The State Court Action is pending.

 11.      Pursuant to 28. U.S.C.   §   1446(d), Defendants will promptly give all parties written

notification of the filing of this Notice, and will also promptly file a copy with the District Clerk

of El Paso County, Texas where The State Court Action is currently pending.

          WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that

pursuant to the above-referenced authorities, that The State Court Action be removed, that this

Honorable Court exercise its original jurisdiction over The State Court Action, and that

Defendant be granted such other and further relief, general or special, legal or equitable, to which

may be justly entitled.



                                                      Respectfully submitted,

                                                      MOUNCE, GREEN, MYERS
                                                      SAFI, PAXSON & GALATZAN, P.C.
                                                      P.O. Drawer 1977
                                                      El Paso, Texas 79999-1977
                                                      Phone: (915)532-2000
                                                      Fax: (915) 541-1597
                                                      E-Mail: vereen(mgmsg.com
                                                      E-Mail: hutterer(mgmsg.com


                                                      By
                                                           Darryl S. Vereen
                                                           State Bar No. 00785148
                                                           Frederick C. Hutterer III
                                                           State Bar No. 24100492

                                                      Attorneys for Defendant

002471/00165/FHUT/1416523
           Case 3:19-cv-00033-PRM Document 1 Filed 01/28/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I, Frederick C. Hutterer III, hereby certify that on this          day of January, 2019, I
served a copy of the foregoing with the Clerk of the Court using the CM/ECF system which will
automatically send e-mail notice of such filing to the following attorney(s) of record: Thomas D.
Carter IV, Esq., carterthomas909(21gmail.com, 909 E. Rio Grande, El Paso, Texas 79902.


                                                         /
                                                                         /7   7
                                                          '/
                                                    Frederick C. Hutterer III




002471/001 65/FHUT/141 6523
